Title: From James Madison to Lewis Forman, 11 March 1807
From: Madison, James
To: Forman, Lewis



Sir.
Department of State, March llth: 1807.

It being understood that the charge of American Agent, which the interests of the United States, seem to require at Guadeloupe, would not be unacceptable to you, the President has been pleased to confer it upon you.  It will relate lst: to the Superintendence of our Seamen in the place of your residence, and as far as is practicable and convenient, in the adjacent Colonies & Seas; and 2dly: to the captures of American Vessels or property which may be carried into the Island.
As respects the former branch of your duty it will be necessary on your receiving information that any American Seamen, are in a situation to require your interposition or assistance, to make them objects of your special attention, and keep this Department constantly informed of your proceedings.  When obstacles arise to their relief you will carefully note them in your communications, that they may if possible be removed.
To the discharged Seamen, as well as to those who may be in distress, you may advance such moderate succour in cloathing, diet &c. as is absolutely necessary until you can find them birth’s to return to the United States.  Should it be necessary in some instances to pay their passages home, you will take care to do it on the most reasonable terms.  It will require great circumspection to distinguish in the applications which are made for your assistance our own from British, and perhaps even other foreign Seamen.  You will make out your accounts monthly, with vouchers for each item, and transmit them by duplicates to this Office.  Agreeably to an usage which has prevailed, you will be allowed to charge the United States a commission of five per cent on your advances.  Your reimbursements & commission are to be drawn for upon the Secretary of State.
With respect to the defence of captured American Vessels or property it is to be observed that you are not to make advances or engagements for the payment of money on account of the United States.  You will however be pleased to render the claimants every advice & good office in your power, other than such advances or engagements.  You will also from time to time transmit to this Department an account of the captures made from Citizens of the United States, with the result & principles of the adjudication held upon them.
It will be agreeable to receive in your communications an account of any important military occurrences which may take place in the West Indies, and also such occurrences in the Commercial World as may be interresting in a general view to the United States.  I am &c.

James Madison.


Note--a similar letter, was addressed to Archbd: M:Cocke (appointing him Agent for the Island of Martinique) on the 21st: day of August 1807.

